354 U.S. 393 (1957)
BLACKBURN
v.
ALABAMA.
No. 426.
Supreme Court of United States.
Argued May 2, 1957.
Decided June 17, 1957.
CERTIORARI TO THE COURT OF APPEALS OF ALABAMA.
Truman Hobbs argued the cause and filed a brief for petitioner.
Paul T. Gish, Jr., Assistant Attorney General of Alabama, argued the cause for respondent. With him on the brief were John Patterson, Attorney General, and Bernard F. Sykes, Assistant Attorney General.
PER CURIAM.
The record in this case leaves us uncertain whether petitioner's claim to the protection of the Due Process Clause of the Fourteenth Amendment to the United States Constitution was passed upon by the Court of Appeals of Alabama. 38 Ala. App. 143, 88 So. 2d 199. Accordingly, we vacate the judgment of the Court of Appeals and remand the cause to that court in order that it may pass upon this claim. Minnesota v. National Tea Co., 309 U.S. 551.
MR. JUSTICE DOUGLAS, with whom THE CHIEF JUSTICE and MR. JUSTICE BRENNAN concur, dissenting.
Petitioner has made as strong a showing as possible that he signed the confession when he was insane. Throughout the whole proceeding he has claimed that the confession was involuntary. The judgment should therefore be reversed. See Chambers v. Florida, 309 U.S. 227; Leyra v. Denno, 347 U.S. 556.